8. European Banking Authority (
Before the final vote:
Madam President, I would like quite simply to thank the other rapporteurs, as we have worked together in an exemplary manner on what was a difficult package: we had before us a Council agreement that had been approved unanimously.
Parliament now has a mandate that was also approved practically unanimously, with the enormous advantage that the winds are blowing in Parliament's direction and not that of the Council's text, which now seems extraordinarily archaic.
Thank you to my group, thank you to all of the groups, and thank you to Parliament, which has won an important victory today.